DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
2.	Claims 1-4, 6, 22, and 24 are canceled. 
3.	Claims 25-27 have been added. 
4.  	Claims 5, 7-21, 23, and 25-27 are pending and presented for examination.

Response to Arguments
5. 	Applicant’s arguments with respect to claims 5, 7-21, 23, and 25-27 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Rejections - 35 USC § 112

6.       The following is a quotation of the first paragraph of 35 U.S.C. 112 (a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

a threshold resource utilization rate associated with risk of brownout for the device based on the measured temperature detected by the temperature sensor; and identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate associated with risk of brownout.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 5, 7-10, 12-16, 18-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US 2017/0300893 (hereinafter, Sasaki), in view of Nakamura US 2011/0019234 (hereinafter, Nakamura), in further view of Derbyshire et al. US 2013/0254579 (hereinafter, Derbyshire).

10.  	Regarding claim 5, Sasaki discloses a method for ordering actions at a point of sale (POS) device ([0047]: payment terminal device 1 shown in FIG. 1), the method comprising:
 	identifying that a plurality of actions are to be performed by the POS device according to one or more setting of the POS device ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). See also [0157]-[0159]); 
 	calculating a first resource utilization rate corresponding to the performance of the plurality of actions ([0165]: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)…When the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced), where power consumption reduced is intercepted as equivalent to resource utilization rate,
 	identifying that the first resource utilization rate [reduced] ([0165], [0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced); and
 	causing the POS device to perform the plurality of actions serially at least in part by changing the one or more setting of the POS device automatically ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced….In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A)).	
 	Sasaki does not disclose:
 	identifying that a plurality of actions are to be performed in parallel; determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the POS device; calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the POS device based on a sum of the plurality of resource utilization rates; receiving a measured temperature detected by a temperature sensor coupled to a battery of the device, setting, based on the measured temperature detected by the temperature sensor, a threshold resource utilization rate associated with risk of brownout for the device; identifying that the first estimated resource utilization rate exceeds the  threshold resource utilization rate associated with risk of brownout; and causing the POS device to perform the plurality of actions serially at least in part by changing the 
 	However, Nakamura discloses:
 	 identifying that a plurality of actions are to be performed in parallel ([0007],  [0037]: perform printing operations simultaneously. See also [0011], [0083]);
 	determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the POS device ([0009], [0011]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value. See also [0045], [0075]); 
 	calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the POS device based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate ([0007], [0009]-[0011]: the total power consumption by the printing apparatuses in some situations exceeds the maximum allowable power of the power supply system depending on the number of printing apparatuses which perform printing operations simultaneously…and/or calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value…Further, [0045]: estimating a total power consumption); and 
 	causing the POS device to perform the plurality of actions serially at least in part by changing the one or more settings of the POS device automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate ([0011], [0045]: regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value …print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data…Further, [0083]: calculates an expected power value exceeds the allowable value. See also [0037], [0061]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use identifying that a plurality of actions are to be performed in parallel; determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the POS device; calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the POS device based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate; and causing the POS device to perform the plurality of actions serially at least in part by changing the one or more settings of the POS device automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).
	Sasaki in view of Nakamura does not disclose:
 	receiving a measured temperature detected by a temperature sensor coupled to a battery of the device, setting, based on the measured temperature detected by the temperature sensor, a threshold resource utilization rate associated with risk of 
 	However, Derbyshire discloses:
 	 receiving a measured temperature detected by a temperature sensor coupled to a battery of the device ([0048]: temperature sensors 157A and 157C may be configured for measuring temperature at or near a processing component),
 	setting, based on the measured temperature detected by the temperature sensor, a threshold resource utilization rate associated with risk of brownout for the device; identifying that the first estimated resource utilization rate exceeds the  threshold resource utilization rate associated with risk of brownout ([0135]-[0137]: FIG. 10 is a graph 400 which illustrates the state of charge of a battery 188 of a portable computing device 100 projected along the X-axis against achievable current maximums projected on the Y-axis….The first curve 405 of graph 400 tracks electrical current associated with a battery 188 operating at a first temperature while the second curve 410 tracks electrical current associated with the same battery 188 operating at a second temperature. In the exemplary embodiment illustrated in FIG. 10, the first temperature comprises 25.degree. C. while the second temperature comprises 0.degree. C.
At higher temperatures, a battery 188 may support more current as indicated by the first curve 405. Meanwhile, at lower temperatures, the impedance for the same battery 188 increases, which means that the same battery 188 will support less current as indicated by the second curve 410…Further, [0039], [0111], [0143]-[0148]: the CP manager module 117 may determine if the number of timing offsets and/or the number of power level adjustments has reached a predetermined threshold. In other words, the CP manager module 117 may track the total number of times it may need to adjust power levels and/or timing of communications. A threshold may be assigned or selected so that the CP manager module 117 may transmit messages to the EC manager 26 in order to provide more power to be allocated for communications so that fewer changes--as made in blocks 630-640--are needed to support the two or more communications, and determining if the battery voltage drops below this level. See also Figs. 4, 12 and 15).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use receiving a measured temperature detected by a temperature sensor coupled to a battery of the device, setting, based on the measured temperature detected by the temperature sensor, a threshold resource utilization rate associated with risk of brownout for the device; identifying that the first estimated resource utilization rate exceeds the  threshold resource utilization rate associated with risk of brownout as taught by Derbyshire. The motivation for doing so would have been in order to apply the monitoring and managing methodology of a resource as known in the art and taught by Derbyshire in a point of sale system such as that of Sasaki in view of Nakamura, thereby, tracking available resources based on different parameters, such as temperature (Derbyshire, [0136]).

11.	Regarding claim 7, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 ([0165]-[0170]: when the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced). Derbyshire discloses estimating resource utilization rate (Figs. 4, 9, 10, and 12).
 	Sasaki in view of Derbyshire does not disclose:
 	determining a second estimated resource utilization rate corresponding to the plurality of actions being performed serially; and identifying that the second estimated resource utilization rate does not exceed the threshold resource utilization rate.  
 	However, Nakamura discloses:
 	 determining a second estimated resource utilization rate corresponding to the plurality of actions being performed serially and identifying that the second estimated resource utilization rate does not exceed the threshold resource utilization rate ([0045]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: print job manager 515 controls the timing for printer 5 to execute the printing operation so that the total power consumption of other printers 4 and 6 and the power usage required for the printing operation of printer 5 does not exceed the maximum usable power registered in setting information storage unit 521…when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Derbyshire to use determining a second estimated resource utilization rate corresponding to the plurality of actions being performed serially ; and identifying that the second estimated resource utilization rate does not exceed the threshold resource utilization rate as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki in view of Derbyshire, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

12.	Regarding claim 21, the claim is rejected with the same rationale as in claim 7.

13.	Regarding claim 8, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein causing the POS device to perform the plurality of actions serially prevents an actual resource utilization rate of the POS device from exceeding ([0165]-[0170]: when the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced).
 	Sasaki in view of Derbyshire does not disclose:
 	prevent an actual resource utilization rate exceeding the threshold resource utilization rate.  
 	However, Nakamura discloses:
 	 prevent an actual resource utilization rate exceeding the threshold resource utilization rate ([0045], [0048]-[0049]: print job manager 515 controls the timing for printer 5 to execute the printing operation so that the total power consumption of other printers 4 and 6 and the power usage required for the printing operation of printer 5 does not exceed the maximum usable power registered in setting information storage unit 521).


14.	Regarding claim 9, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein identifying that the first resource utilization rate [reduced] ([0165]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced).
 	Sasaki in view of Derbyshire does not disclose:
 	wherein identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate includes identifying that the first estimated resource utilization rate falls within a resource utilization range.  
 	However, Nakamura discloses:
 	 wherein identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate includes identifying that the first estimated resource  ([0009]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value…Further, [0045]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions from external apparatuses 2 and 3. Print job manager 515 also has a function of controlling the timing of printing operation of printer 5 so that the estimated value does not exceed maximum usable power that is an allowable value based on the rated current of breaker).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Derbyshire to use wherein identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate includes identifying that the first estimated resource utilization rate falls within a resource utilization range as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in 

15.	Regarding claim 10, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein the first resource utilization rate is a power draw rate ([0165]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced).
 	Sasaki in view of Derbyshire does not disclose:
 	wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate.  
 	However, Nakamura discloses:
 	 wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate ([0009], [0011]: calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Derbyshire to use wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate as taught by Nakamura. The motivation for doing so would 

16.	Regarding claim 12, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein the POS device includes a plurality of components, and wherein each of the plurality of actions are performed by different subsets of the plurality of components of the POS device ([0013], Fig. 15: a card payment terminal device of the present disclosure includes a payment processor that performs payment processing; a printer that prints information relating to the payment processing; a display that displays a screen relating to the payment processing; an illuminator that illuminates the display; and a controller which is configured to attenuate or turn off the illuminator during printing of information relating to the payment processing by the printer).

17.	Regarding claim 13, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 12 as disclosed above. 
 	Sasaki further discloses wherein the plurality of components of the POS device include a processor of the POS device ([0013]: a card payment terminal device of the present disclosure includes a payment processor that performs payment processing).

18.	Regarding claim 14, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 12 as disclosed above. 
 	Sasaki further discloses wherein the plurality of components of the POS device include a printer of the POS device ([0013]: a card payment terminal device of the present disclosure includes…a printer that prints information relating to the payment processing).

19.	Regarding claim 15, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 14 as disclosed above. 
 	Sasaki further discloses identifying that the printer is to print with a printer setting set to a first printer setting value; and the printer setting value associated with a lower resource utilization rate, causing the printer to print with the printer setting set to the printer setting value ([0165]-[0170]: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)….Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced). 
 	Sasaki in view of Derbyshire does not disclose:

 	However, Nakamura discloses:
 	 changing a printer setting from the first printer setting value to a second printer setting value, the second printer setting value associated with a lower estimated resource utilization rate than the first printer setting value, causing the printer to print with the printer setting set to the second printer setting value ([0010]: a print instruction controller configured to, upon receipt of the print instruction to any one of the printing apparatuses, adjust the timing of transmitting the print data to the printing apparatus by referring to the power consumption values stored in the storage unit so that the total power consumption of the printing apparatuses expected to be concurrently in printing operation does not exceed a predetermined allowable value…Further, [0042], [0048]-[0049]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions from external apparatuses 2 and 3. Print job manager 515 also has a function of controlling the timing of printing operation of printer 5 so that the estimated value does not exceed maximum usable power that is an allowable value based on the rated current of breaker).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Derbyshire to use changing a printer setting from the first printer setting value to 

20.	Regarding claim 16, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses identifying one or more additional actions other than the plurality of actions; and causing the POS device to perform the one or more additional actions while the POS device performs the plurality of actions serially ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced…In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A). That is, CPU 21 releases a state of the non-visible of the display contents of the screen (display) of the screen UI or the state where it is difficult to recognize the display contents…In addition, since payment terminal device 1 temporally stops the function of touch panel 3D including touch input detector 3C for detecting the input operation with respect to the screen relating to the payment processing).
 	Sasaki in view of Derbyshire does not disclose:
 	perform the one or more additional actions in parallel with one of the plurality of actions while the POS device performs the plurality of actions serially.  
 	However, Nakamura discloses:
 	 perform the one or more additional actions in parallel with one of the plurality of actions while the POS device performs the plurality of actions serially ([0037], [0045]: two or three printers start their printing operations simultaneously…In printing system S1, each of printers 4 to 6 is provided with a function to detect the operating condition of the other printers by communicating therewith over LAN 1 and to adjust the timing of printing operation with the other printers….Further, [0083]: three printers 4 to 6 receive print instructions at times t1, t2 and t5, respectively. Between time t1 and time t4, the number of the printers simultaneously receiving the print instructions is two or less. Thus, printers 4 and 5 both start split printing operations without entering the print wait state (P41, P51, P42 and P52). Next, when printer 6 receives the print instruction at time t5, no printer is in the print wait state. Thus, printer 6 calculates an expected power if printer 6 starts printing. Since the calculated value exceeds the allowable value, printer 6 registers itself in the print waiting list and enters the print wait state. Printer 6 waits until the printing operations of the other printers are completed and the in-use power decreases. When split printing P42 at printer 4 is completed at time t6, printer 4 registers itself in the print waiting list and enters the print wait state, since printer 6 has been registered in the print waiting list. As a result, the in-use power is reduced by an amount corresponding to the power usage of printer 4. Thus, printer 6 goes out of the print wait state, and starts a split printing operation (P61)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Derbyshire to use perform the one or more additional actions in parallel with one of the plurality of actions while the POS device performs the plurality of actions serially as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki in view of Derbyshire, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

21.  	Regarding claim 18, Sasaki discloses a system for ordering actions, the system comprising: a memory storing instructions; and a processor that executes the ([0047]: payment terminal device 1 shown in FIG. 1), wherein execution of the instructions by the processor causes the processor to:
  	identify that a plurality of actions are to be performed by one or more components according to one or more settings associated with the one or more components ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). See also [0157]-[0159]);
 	calculate a first resource utilization rate corresponding to performance of the plurality of actions ([0165]: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)…When the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced), where power consumption reduced is intercepted as equivalent to resource utilization rate,
 	identifying that the first resource utilization rate [reduced] ([0165], [0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced); and
 	causing performance of the plurality of actions serially by the one or more components at least in part by changing the one or more setting associated with one or more components automatically ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced….In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A)).	
 	Sasaki does not disclose:

 	However, Nakamura discloses:
 	 identify that a plurality of actions are to be performed in parallel ([0007],  [0037]:  perform printing operations simultaneously. See also [0011], [0083]);
 	determine a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components ([0009], [0011]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value. See also [0045], [0075]); 
 	calculate a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate ([0007], [0009]-[0011]: the total power consumption by the printing apparatuses in some situations exceeds the maximum allowable power of the power supply system depending on the number of printing apparatuses which perform printing operations simultaneously…and/or calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value…Further, [0045]: estimating a total power consumption); and 
 	cause performance of the plurality of actions serially by the one or more components at least in part by changing the one or more settings of the associated with the one or more components automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate ([0011], [0045]: regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value …print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data…Further, [0083]: calculates an expected power value exceeds the allowable value. See also [0037], [0061]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use identify that a plurality of actions are to be performed in parallel; determine a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components; calculate a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource 
	Sasaki in view of Nakamura does not disclose:
 	receive a measured temperature detected by a temperature sensor coupled to a battery of the device, set, based on the measured temperature detected by the temperature sensor, a threshold resource utilization rate associated with risk of brownout for the device; identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate associated with risk of brownout.
 	However, Derbyshire discloses:
 	 receive a measured temperature detected by a temperature sensor coupled to a battery of the device ([0048]: temperature sensors 157A and 157C may be configured for measuring temperature at or near a processing component),
 	set, based on the measured temperature detected by the temperature sensor, a threshold resource utilization rate associated with risk of brownout for the device; identifying that the first estimated resource utilization rate exceeds the  threshold resource utilization rate associated with risk of brownout ([0135]-[0137]: FIG. 10 is a graph 400 which illustrates the state of charge of a battery 188 of a portable computing device 100 projected along the X-axis against achievable current maximums projected on the Y-axis….The first curve 405 of graph 400 tracks electrical current associated with a battery 188 operating at a first temperature while the second curve 410 tracks electrical current associated with the same battery 188 operating at a second temperature. In the exemplary embodiment illustrated in FIG. 10, the first temperature comprises 25.degree. C. while the second temperature comprises 0.degree. C.
At higher temperatures, a battery 188 may support more current as indicated by the first curve 405. Meanwhile, at lower temperatures, the impedance for the same battery 188 increases, which means that the same battery 188 will support less current as indicated by the second curve 410…Further, [0039], [0111], [0143]-[0148]: the CP manager module 117 may determine if the number of timing offsets and/or the number of power level adjustments has reached a predetermined threshold. In other words, the CP manager module 117 may track the total number of times it may need to adjust power levels and/or timing of communications. A threshold may be assigned or selected so that the CP manager module 117 may transmit messages to the EC manager 26 in order to provide more power to be allocated for communications so that fewer changes--as made in blocks 630-640--are needed to support the two or more communications, and determining if the battery voltage drops below this level. See also Figs. 4, 12 and 15).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use receive a measured temperature detected by a temperature 

22.	Regarding claim 23, the claim is rejected with the same rationale as in claim 18.

23.	Regarding claim 19, Sasaki in view of Nakamura in view of Derbyshire disclose the system of claim 18 as disclosed above. 
 	Sasaki further discloses wherein the one or more components include the processor ([0013]: a card payment terminal device of the present disclosure includes a payment processor that performs payment processing).

25.	Regarding claim 20, Sasaki in view of Nakamura in view of Derbyshire disclose the system of claim 18 as disclosed above. 
 	Sasaki further discloses wherein the first resource utilization rate is power draw rate ([0165]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced).

 	wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate.  
 	However, Nakamura discloses:
 	 wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate ([0009], [0011]: calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Derbyshire to use wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki in view of Derbyshire, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

26.	Regarding claim 25, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	 Sasaki in view of Nakamura does not disclose:

 	However, Derbyshire discloses:
 	 wherein the temperature sensor includes one or more thermistors ([0064]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use wherein the temperature sensor includes one or more thermistors as taught by Derbyshire. The motivation for doing so would have been in order to apply the monitoring and managing methodology of a resource as known in the art and taught by Derbyshire in a point of sale system such as that of Sasaki in view of Nakamura, thereby, tracking available resources based on different parameters, such as temperature (Derbyshire, [0136]).

27.	Regarding claim 26, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein the wherein the plurality of actions include a first action of a first action type and a second action of a second action type that is distinct from the first action type ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time).

Regarding claim 27, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein the plurality of actions include at least a first action to be performed using a first component of the POS device and a second action to be performed using a second component of the POS device, wherein the first component and the second component are distinct component types relative to one another ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time).


29.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Nakamura, in view of Derbyshire, in further view of Matsumoto US 2015/0254621 (hereinafter, Matsumoto).

30.	Regarding claim 11, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses identifying a resource utilization capability rate associated with the POS device ([0165]-[0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced). Nakamura further discloses determining the threshold resource utilization rate ([0009], [0075]: print job manager 515 judges whether or not the calculated expected power is equal to or below the allowable value...[and] when the expected power is higher than the allowable value…Further, [0079]: print job manager 515 similarly overwrites the in-use power with a value obtained by subtracting therefrom the power usage of the printer). 
 	Sasaki in view of Nakamura in view of Derbyshire does not disclose:
 	determining the threshold resource utilization rate by subtracting a predetermined difference from the resource utilization capability rate.
 	However, Matsumoto discloses:
 	 “the battery residual capacity detection threshold value is set to THH, THM, and/or THL” (See, [0044]-[0049], Fig. 4).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura in view of Derbyshire to use determining the threshold resource utilization rate by subtracting a predetermined difference from the resource utilization capability rate as taught by Matsumoto. The motivation for doing so would have been in order to perform appropriate battery management corresponding to power consumption at the time of performing various types of operations and detect the battery residual capacity (Matsumoto, [0089, [0093]).


31.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Nakamura, in view of Derbyshire, in further view of Ash et al. US 2016/0335132 (hereinafter, Ash).

32.	Regarding claim 17, Sasaki in view of Nakamura in view of Derbyshire disclose the method of claim 16 as disclosed above. 
 	Sasaki further discloses identifying one or more additional actions other than the plurality of actions ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted. …In addition, since payment terminal device 1 temporally stops the function of touch panel 3D including touch input detector 3C for detecting the input operation with respect to the screen relating to the payment processing). Further, Nakamura discloses performance of the one or more additional actions in parallel with the one of the plurality of actions ([0011], [0037]: calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value).
 	Sasaki in view of Nakamura in view of Derbyshire does not disclose:
 	wherein a maximum number of parallel actions is not exceeded due to performance of the one or more additional actions in parallel with the one of the plurality of actions.
 	However, Ash discloses:
 	 wherein a maximum number of parallel actions is not exceeded due to performance of the one or more additional actions in parallel with the one of the plurality of actions ([0041]: the proposed adjustment to the number of processor threads may be limited so that the total of concurrently operating processor threads is limited so as to remain within a predetermined range, the lower value of which is a minimum number of concurrently operating processor threads. The upper value of the range of total concurrently operating processor threads may be defined by a predetermined maximum number of concurrently operating processor threads. See also (claim 7)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura in view of Derbyshire to use wherein a maximum number of parallel actions is not exceeded due to performance of the one or more additional actions in parallel with the one of the plurality of actions as taught by Ash. The motivation for doing so would have been in order to apply the processing and managing methodology of actions as known in the art and taught by Ash in a point of sale system such as that of 


Conclusion
  
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864